Order entered August 22, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-09-00758-CR

                         DONALD GENE BLANTON, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                         On Appeal from the 86th District Court
                               Kaufman County, Texas
                             Trial Court Cause No. 15189

                                        ORDER
                        Before Justices Moseley, O’Neill, and Lewis

       Before the Court is appellant’s motion for rehearing filed on August 8, 2013. We DENY

the motion.


                                                   /s/   JIM MOSELEY
                                                         JUSTICE